Name: Commission Regulation (EEC) No 3737/92 of 23 December 1992 re-establishing the levying of the customs duties applicable to products of CN code 2523 originating in Poland, to which the tariff ceilings of Council Regulation (EEC) No 521/92 apply
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  Europe
 Date Published: nan

 24. 12. 92 Official Journal of the European Communities No L 380/23 COMMISSION REGULATION (EEC) No 3737/92 of 23 December 1992 re-establishing the levying of the customs duties applicable to products of CN code 2523 originating in Poland, to which the tariff ceilings of Council Regulation (EEC) No 521/92 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 521 /92 of 27 February 1992 opening and providing for the adminis ­ tration of Community tariff quotas and ceilings for certain agricultural and industrial products originating in Hungary, Poland and the Czech and Slovak Federal Repu ­ blic (CSFR)('), and in particular Article 3 thereof, Whereas, in pursuance of Article 1 of that Regulation, Hungary, Poland and the Czech and Slovak Federal Repu ­ blic (CSFR) shall benefit from preferential tariff arrange ­ ments, in particular the preferential tariff ceilings laid down in column 5 of Annex I of that Regulation ; whereas, under Article 3 of that Regulation, as soon as the ceilings have been reached, the Commission may adopt a Regulation re-establishing the customs duties applicable to the third countries in question until the end of the calendar year ; Whereas that ceiling was reached on 16 July 1992, by charges of imports of the products listed in the Annex, originating in Poland to which the tariff preferences apply ; whereas the situation on the Community market requires that customs duties applicable to this country on the products in question be reimposed ; Whereas, it is appropriate to re-establish the levying of customs duties for the products in question, HAS ADOPTED THIS REGULATION : Article 1 As from 27 December 1942, the levying of customs duties, suspended for 1992 in pursuance of Regulation (EEC) No 521 /92, shall be re-establish on imports into the Community of the products listed in the Annex, originating in Poland. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1992. For the Commission Christiane SCRIVENER Member of the Commission ANNEX Order No CN code Description 21.0001 2523 Portland cement (  ) OJ No L 56, 29 . 2. 1992, p. 12.